Citation Nr: 1527991	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for nerve damage to the right and left arms, to include as due to in-service exposure to Chemical Warfare Materials (CWMs) and radiation. 

3.  Entitlement to service connection for a lung disorder, to include as due to in-service exposure to CWMs and radiation. 

3.  Entitlement to service connection for kidney cysts, to include as due to in-service exposure to CWMs and radiation. 

4.  Entitlement to service connection for a right leg nerve disorder, to include as due to in-service exposure to CWMs and radiation. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lung, Kidney, Arm, and Leg Disorders

The Veteran has consistently maintained that he was exposed to CWMs, to include mustard gas, and radiation during service while stationed at Fort McClellan in 1953.  He contends that his currently diagnosed kidney cysts, lung disorder (right lung base nodule), and peripheral neuropathy of the arms and right leg are related to the purported in-service exposure. 
The evidence includes a November 2014 statement from Dr. S.O., which noted that the Veteran suffers from peripheral neuropathy "attributed to toxic exposure to chemical agents."  However, in-service exposure to chemical agents or radiation has not been established.

In this case, because the Veteran is not a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3) (2014) and because his claimed disabilities are not diseases presumptively service-connected for radiation-exposed veterans under 38 C.F.R. 
§ 3.309(d)(2) (2014), he does not qualify for presumptive service connection.  However, direct service connection can be established under 38 C.F.R. § 3.303(d) (2014) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Since the last Supplemental Statement of the Case (SSOC) in January 2015, the Veteran has submitted additional statements and evidence in support of his claims.  Specifically, the Veteran submitted a January 1998 article prepared for the U.S. Army Environmental Center titled "Final Environmental Baseline Survey Fort McClellan, Alabama."  Upon review, this environmental study demonstrates that an area called the Detection and Identification Area at Fort McClellan was "used from some time in the 1950s until 1972 for training in the detection and identification of CWM."  The article further notes that the Agent Decontamination Training Area at Fort McClellan was used from an "unknown date prior to 1954 until 1973."  Training activities conducted there reportedly involved the decontamination of various CWMs, including "HD, L [Lewisite], and GB, as well as the decontamination solutions STB, DANC, and DS2."  

In light of this newly submitted evidence, which demonstrates some possibility that the Veteran may have been exposed to CWMs and radiation from CWMs while at Fort McClellan, the Board finds that a remand is necessary in order to perform all development necessary for confirmation of the Veteran's possible exposure to CWMs, including mustard gas, lewisite, and radiation while stationed at Fort McClellan.  Development should include, but not be limited to, Department of the Army, Department of Defense, and/or any other appropriate agencies.
Back Disorder

The Veteran contends that his back disorder is related to service, or alternatively, to his service-connected left foot disability.

The Veteran was afforded a VA spine examination in September 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  During the evaluation, the Veteran reported that he injured his left foot in service, which he maintained now affected his low back disorder.  The examiner performed a physical examination and opined that the Veteran's condition was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  In support of this conclusion, the examiner noted that the Veteran sustained a fracture of the 4th and 5th distal phalanx of the left foot in 1960.  In an April 1960 Report of Medical History completed by the Veteran, he denied foot trouble.  The April 1960 Report of Medical Examination also showed a normal foot examination.  The examiner noted that the left foot fracture was an in-service condition that healed.  In 2006, the Veteran began to have evaluation for lower back pain and was found to have severe degenerative disease and spinal stenosis of the thoracolumbar spine with left foot drop.  He was also found to have electro-diagnostic evidence of a severe left and moderate right L5 and S1 lumbar radiculopathies and bilateral peripheral neuropathy, responsible for the left foot drop.  According to the examiner, these findings were separate conditions unrelated to the in-service left foot fracture that healed.  

The Veteran is currently service-connected for residuals of a left foot fracture evaluated as 10 percent disabling.  The Board finds that the a supplemental medical opinion is warranted as the September 2014 VA examiner did not provide an opinion as to whether the Veteran's currently diagnosed spine disorder is aggravated by the service-connected left foot disability.  The examiner should also address whether the Veteran's spine disorder is directly related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must perform all development necessary for confirmation of the Veteran's possible exposure to CWMs, including mustard gas, lewisite, and radiation while stationed at Fort McClellan.  Development should include, but not be limited to, Department of the Army, Department of Defense, and/or any other appropriate agencies.  (Note: the January 1998 article prepared for the U.S. Army Environmental Center titled "Final Environmental Baseline Survey Fort McClellan, Alabama" should be reviewed and considered.  

2.  If there is evidence that the Veteran was exposed to any of the above-listed substances, the AOJ should arrange for a medical professional with appropriate expertise to review the relevant documents in the Veteran's VA claims folder and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a relationship, if any, exists between the Veteran's diagnosed lung, kidney, arm, and leg disorders and service, with specific consideration of exposure to any CWMs, radiation, or other chemicals in service.

A rationale should be given for all opinions and conclusions expressed.  If an opinion or assessment cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Obtain a supplemental medical opinion from the examiner who conducted the September 2014 VA examination regarding the Veteran's spine disorder.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination if it is not found to be necessary.  The entire record must be made available to and reviewed by the examiner.  The VA examiner should offer the following opinions:

(a)  Is it as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's spine disorder (arthritis) is aggravated (permanently worsened) by the service-connected left foot disability? 

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

(b)  Is it as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's spine disorder (arthritis) was incurred in or is otherwise related to service?

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




